301 N.E.2d 368 (1973)
Billie Ray ADAMS and William E. Adams, Appellants,
v.
STATE of Indiana, Appellee.
No. 473S72.
Supreme Court of Indiana.
September 26, 1973.
Barrie C. Tremper, Public Defender, Fort Wayne, Ferdinand Samper, Sr., Indianapolis, for appellants.
Theodore L. Sendak, Atty. Gen., John H. Meyers, Deputy Atty. Gen., Indianapolis, for appellee.
PER CURIAM.
Appellants' brief was filed in this case on June 5, 1973. On August 13, 1973, the Attorney General filed his brief wherein he contends, among other things, that the appellants' brief does not contain a statement of the facts or a summary of the argument. He further points out other deficiencies in the brief including the absence of citations to support many of the points raised. The Attorney General thus urges that the appellants' brief should be dismissed for failure to comply with Rule AP. 8.3(A) (1-7).
We observe that the Attorney General is correct in his observations as to the inadequacies of the appellants' brief. However, after conference on this matter, this Court is of the opinion that to dismiss this appeal at this time would only delay the ultimate decision in this matter.
Although it is not essential in every criminal case to recite the evidence, where, as in this case, the appellants are asking this Court to pass upon the admissibility of some of the evidence presented by the State over objection of the appellants, it is necessary that we have a statement of the evidence submitted in the trial court to enable us to pass upon the questions presented.
The Court, therefore, orders the attorneys for the appellants in this cause to re-brief this case and in so doing comply with the Rules of this Court.
Attorneys for the appellants are given thirty days from receipt of a copy of this opinion from the Clerk of this Court within which to accomplish said brief.
The Clerk is ordered to mail copies of this opinion to each of the attorneys of record in this case by certified mail with return receipt requested. The date of such *369 return receipt is to be used in calculating the time for the filing of appellants' brief.
The Attorney General is given thirty days from the date of the filing of appellants' amended brief within which to file an answer brief.